Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The closest prior art obtained from an Examiner’s search (U.S. Patent Publication Nos. 2008/0253460, 2013/0188729, and T. Nguyen, et al., Reduced-complexity entropy coding of transform coefficient levels using a combination of VLC and PIPE, Input Document, Joint Collaborative Team on Video Coding (JCT-VC) of ITU-T SGI6 WP3 and ISO/IEC JTC1/SC29/WG11 Doc. No. JCTVC-D336 (Jan. 21, 2011)) teach coding/obtaining transform coefficients, generating flags indicating whether the transform coefficient is greater than a particular value, generating syntax which, when combined with the flags indicates a magnitude of the transform coefficients, and coding the transform coefficients using a combination of Rice Code and Exponential-Golomb code (including the determination of a Rice parameter). However, such prior art does not disclose generating binary data based on a combination of a Rice code corresponding to the rice parameter and either a k-th order exponential Golomb code ora second code and generating a bitstream comprising an indicator indicative of whether the kth order exponential Golomb code or the second code is used in combination with the Rice code where the indicator is a flag different from the Rice parameter, specifically it does not disclose:

generating binary data associated with magnitude of the difference between the target transform coefficient and the particular value based on a combination of a Rice code corresponding to the Rice parameter and a first or a second code wherein the first code is a k-th order exponential Golomb code; and 
generating, based on the binary data, a bitstream representing a coded image, the bitstream comprising: (i) a first syntax element, wherein a combination of the plurality of flags and the first syntax element indicates the magnitude of the transform coefficient, and (ii) an indicator indicative of whether the first or the second code is used in combination with the Rice code, wherein the indicator is a flag that is different from the Rice parameter.

as well as the combination of all the limitations within the independent claims and the enabling portions of the specification.
So, as indicated by the above statements, Applicant’s amendments have been considered persuasive, in light of the claim limitations as well as the enabling portions of the specification.
Claims 2-6 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSAY JANE KILE UHL whose telephone number is (571)270-0337.  The examiner can normally be reached on 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on (571)272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LINDSAY J UHL/Examiner, Art Unit 2481